Citation Nr: 0604506	
Decision Date: 02/16/06    Archive Date: 02/28/06	

DOCKET NO.  04-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder, currently evaluated at 30 
percent. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction, 
as a result of VA treatment in April 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in which the RO (1) granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent disability rating effective from July 2, 2002 and 
(2) denied entitlement to compensation for coronary artery 
disease, post myocardial infarction.  The veteran, who had 
active service from February 1966 to February 1972, appealed 
that decision to the BVA. Thereafter, the RO referred the 
case to the Board for appellate review. 

The Board notes that the veteran submitted a statement in 
February 2005 in which he asserted a claim of entitlement to 
service connection for diabetes mellitus, type II.  This 
claim is referred back to the RO for further action.   

The veteran's claim of entitlement to an initial increased 
rating for his post-traumatic stress disorder will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was seen at a VA Medical Center on April 4, 
2002 for atypical chest pain.  

3.  The veteran was seen at a VA emergency room on April 5, 
2002 for acute inferior myocardial infarction, for which he 
underwent a percutaneous transluminal coronary angioplasty 
and stint of the right coronary artery several days later. 

4.  The medical evidence of record indicates that the veteran 
does not have any additional disability as a result of the 
treatment he received on April 4, 2002.		

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease, status post 
myocardial infarction, as a result of VA treatment have not 
been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in September 2002.  This 
letter, provided to the veteran prior to the initial rating 
decision, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide.  Additionally, the RO 
requested that the veteran notify the RO of any additional 
information or evidence that the veteran wanted the RO to try 
to obtain.   

Thereafter, the veteran received the February 2003 rating 
decision and the January 2004 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board observes that the September 2002 letter 
did not specifically tell the veteran to provide any evidence 
in his possession that pertained to his claim; however, the 
veteran was informed of that information in his January 2004 
SOC.  Neither the veteran nor his representative has 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of this appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  Additionally, a 
VA medical opinion and an independent medical examiner's 
opinion have been obtained in order to answer the medical 
question presented in this case.  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with this claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.



B.  Evidence 

In April 2002, the veteran submitted a claim for 38 U.S.C. 
§ 1151 benefits for a disability he allegedly suffered while 
receiving medical treatment on April 4, 2002 at a VA Medical 
Center.  On that date, the veteran was seen for complaints of 
chest pains.  An EEG was conducted at that time, but no blood 
tests were performed.  The veteran contends that the VA 
medical providers were negligent on April 4, 2002 for not 
conducting the blood tests (otherwise referred to as 
"cardiac biomarker tests") as they might have revealed he 
was having a heart attack.  He also asserts that such blood 
tests might have reduced or forestalled subsequent damage to 
his heart muscle.  

In this case, the record shows that the veteran was seen for 
treatment at a VA Medical Center on April 4, 2002 for raw 
substernal pain that did not radiate and was not associated 
with any activity.  He reported that his pain worsened while 
lying down and resolved after taking Pepcid AC; and that he 
had in fact taken a Pepcid AC prior to the examination and 
felt fine.  He also reported experiencing similar pain 
intermittently over the last 30 years.  An electrocardiogram 
(EKG) was performed; and the veteran was assessed with 
hypertension, other coronary artery disease risks and 
atypical chest pain suggestive of gastroesophageal reflux 
disease (GERD).  He was ordered to continue taking Pepcid AC, 
to stop smoking, to increase Lisinopril to 20 milligrams, and 
was given nitroglycerin as a preventative measure.  

The medical records indicate that the veteran was admitted to 
the hospital on April 5, 2002 for acute myocardial infarction 
with elevate troponin and EKG changes. Laboratory tests, 
including cardiac enzyme tests, were performed.  An April 6, 
2002 medical record reports that the veteran had an acute 
onset of central substernal pressure pain with RAD to the jaw 
that lasted 20 minutes three days prior, and that his pain 
had been crescendo and decrescendo since that time.  He 
reported no diaphoresis, palpitations, dizziness, dyspnea, 
orthopnea or syncope.  He denied previous exertional chest 
pain, except for a reoccurrence of chest pains that lasted 
longer that evening; and indicated that he had a prior 
history of GERD and heartburn relieved by Pepcid AC.  A 
progress note later that day indicated the veteran was given 
nitroglycerin, after which he reported that he experienced no 
more pain.  He also denied experiencing chest pressure, 
diaphoresis, left arm or left joint pain at that time.  

A medical record dated on April 8, 2002 indicated that the 
veteran had been asymptomatic since taking nitroglycerin on 
April 6, 2002.  A catheterization performed on that date 
revealed 90 percent stenosis of the right coronary artery.  
The veteran was then transferred for a percutaneous 
transluminal coronary angioplasty (PTCA) and stint of the 
right coronary artery.  Subsequently, he was diagnosed with 
status post inferior myocardial infarction with 90 percent 
stenosis of the right coronary artery; as well as status post 
percutaneous transluminal coronary angioplasty and stints to 
the right coronary artery.  Subsequent medical records dated 
in April 2002 indicated that the veteran did not experience 
any chest pain and was determined to be stable.  An August 
2002 medical record indicated that the veteran was pain free.  

The RO obtained a VA medical opinion dated in November 2002 
that addressed the question of fault and any resulting 
disability due to the veteran's medical treatment of April 4, 
2002.  The examiner reviewed the veteran's medical records, 
and reported that it might have been possible that the 
veteran had an abnormally elevated cardiac biomarker at the 
time he was seen on April 4, 2002; however, the examiner also 
stated that it might be likely that the veteran had prodromal 
unstable angina for which cardiac biomarkers might not 
necessarily have been elevated even if checked.  The examiner 
noted that if the cardiac biomarkers had been performed, 
there was an additional possibility they would have been 
normal given the fact that cardiac markers taken on April 5, 
2002 were not very high in terms of elevation.  In the 
examiner's opinion, the April 4, 2002 VA medical provider was 
not particularly negligent in the care of the veteran simply 
because he did not order cardiac biomarker tests.  He found 
that the provider followed rather standard and universal 
steps to purge any patient with atypical chest pain.  
Therefore, while hard to prove because the cardiac markers 
were not actually sent, the examiner indicated that the 
cardiac markers could have been normal even if performed on 
April 4, 2002.  He noted that this opinion was based upon 
speculation.  

In a February 2003 rating decision, the RO denied Section 
1151 benefits on the basis that the evidence failed to 
establish that the medical care provided to the veteran on 
April 4, 2002 either caused an additionally disability to the 
veteran or was the proximate cause of such a disability.  

In October 2003, the veteran submitted a Notice of 
Disagreement in which he stated that common sense dictated 
that medical providers should order blood tests when 
presented with an obese, heavy smoking male with chest pain; 
and that the failure to utilize cardiac biomarkers was not a 
mistake in his case, but rather an absence of reasonable 
care.  He asserted that as a result of the failure to 
accurately diagnose his condition, he presently has heart 
scar tissue which significantly impairs his ability to 
exercise and to do many activities involved in daily living.  
He also stated that the quality of his life has clearly 
suffered, and that the length of his life may have been 
affected as well.  

In support of the veteran's claim, the veteran's spouse 
submitted a statement in November 2003 in which she asserted 
that the overall medical care the veteran received from April 
4, 2002 until April 8, 2002 was not reasonable.  She stated 
her belief that the damage to the veteran's heart might have 
been avoided if reasonable and standard care had been given 
during that time.  

In March 2004, the veteran submitted a statement with two 
articles, a September 2001 VA publication that discussed the 
use of triple marker blood tests as indicators of heart 
attacks and an article that discussed the use of blood tests 
for rapid detection of heart attacks.  On the basis of these 
articles, the veteran asserted that due diligence and a 
reasonable standard of medical care required the use of blood 
tests in the detection of heart attacks; and that his April 
4, 2002 medical provider failed to utilize such care since he 
chose to use neither the old one marker nor the three marker 
blood test.    

In October 2005, the Board referred the veteran's claim for 
an independent medical expert opinion.  The independent 
examiner reviewed the veteran's claims file and medical 
records.  She noted that the April 4, 2002 medical provider 
documented the veteran's risk factors for coronary artery 
disease and that the veteran's cardiac physical examination 
was unremarkable.  She observed discrepancies in the medical 
history provided by the veteran during his April 4, 2002 and 
April 5, 2002 medical visits; and stated that the April 4, 
2002 history did not suggest the veteran was experiencing a 
disorder with a heart etiology.  She agreed that the most 
likely diagnosis on that date was GERD.  She found it 
problematic that the April 4, 2002 medical provider did not 
order an enzyme test since he was apparently concerned about 
a cardiac etiology as evidenced by his ordering an EKG and 
prescribing nitroglycerin; and indicated that it would have 
been prudent to check for recent heart damage.  However, she 
stated that had the veteran provided the same history on 
April 4, 2002 as he provided on April 5, she would expect the 
medical provider of having a much higher suspicion for a 
cardiac etiology.  She also reported that it would be 
impossible to tell whether the veteran's enzymes would have 
been elevated had they been drawn on April 4, 2002.  

Additionally, the independent examiner asserted that since 
the veteran's subsequent enzyme elevation was modest at most, 
his heart damage was minimal.  She supported this 
determination with the findings of mild hypokinesis and 
normal ejection fraction at the time of the veteran's 
catheterization.  She also suspected that treatment for 
thrombolytics on April 4, 2002 would have had the same 
outcome, i.e., severe residual narrowing that needed to be 
treated by angioplasty or stinting.  Therefore, from a 
causation point of view, the independent examiner did not 
believe any delay in establishing the veteran's diagnosis, 
even if some enzyme elevation were present, would have 
salvaged any more of the veteran's heart muscle or altered 
the veteran's prognosis in any way.  

C. Law  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. 
§ 1151 (West 2002).  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically that the proximate cause of his disabilities was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. 

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361(2005)

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.



D.  Analysis

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against the veteran's claim of entitlement to benefits 
pursuant to 38 C.F.R. § 1151.  In doing so, the Board finds 
that the veteran did not develop any additional disability as 
a result of the treatment he received on April 4, 2002, much 
less that he developed such a disability as a result of 
negligence on the part of his VA medical providers. 

In evaluating the veteran's claim, the Board first must 
determine whether the veteran experienced an additional 
disability as a result of the treatment he received on April 
4, 2002.  In this regard, the Board observes that there is no 
competent medical evidence of record indicating that the 
veteran developed coronary artery disease or experienced 
additional damage to his heart as a result of VA treatment or 
failure to treat.  To the contrary, the medical evidence 
indicates that even if blood tests had been performed on 
April 4, 2002 and those tests showed some enzyme elevation, 
the veteran's heart damage and prognosis would have remained 
the same.  Therefore, no additional disability occurred.  
Absent a showing of an additional disability, 38 C.F.R. 
§ 1151 benefits cannot be granted.     

In making this determination, the Board is aware that both 
the veteran and his wife sincerely believe that the veteran 
damaged additional heart muscle because the April 4, 2002 
blood tests were not performed.  They suggest that the blood 
tests might have even forestalled the veteran's heart attack 
from occurring.  However, as set forth above, the medical 
evidence in this case contradicts their assertions; and the 
Board notes that the opinions of both the veteran and his 
spouse do not qualify as medical evidence sufficient to 
support the veteran's claim or rebut the October 2005 
independent medical expert's opinion.  They, as laymen, do 
not have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
 
The Board observes that while the April 4, 2002 medical 
provider exhibited some concerns as to the etiology of the 
veteran's disorder (as illustrated by his ordering an EKG and 
prescribing nitroglycerin), the preponderance of the evidence 
does not show that he was in fact negligent for failing to 
order the blood tests.  The medical evidence of record 
indicates that the medical provider appropriately diagnosed 
the veteran with GERD based upon the history and 
symptomatology provided by the veteran; and that he followed 
standard and universal procedures concerning a patient with 
atypical chest pain.  While the Board acknowledges the 
October 2005 independent examiner's statement that she found 
the medical provider's failure to order blood enzymes 
somewhat problematic based upon his cardiology concerns, she 
did not opine that this failure constituted negligence on the 
part of the provider in light of the history provided by the 
veteran and noted that it would be impossible to tell whether 
the veteran's enzymes would have been elevated had they been 
drawn on April 4, 2002.  

In any event, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 since the 
objective evidence of record has not shown that the veteran 
experienced either coronary artery disease or an additional 
heart disability as a result of negligent VA treatment.  
Therefore, after consideration all of the evidence of record, 
the veteran's claim must be denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease, status post 
myocardial infarction, as a result of VA treatment is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an initial increased rating for post-
traumatic stress disorder (PTSD) discloses a need for further 
development prior to appellate review.  The veteran contends 
that his current disability rating of 30 percent does not 
accurately reflect the severity of symptomatology associated 
with his disability.  

In October 2002, the veteran was afforded a VA examination in 
which he was diagnosed with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 70 indicative of 
mild to moderate distress.  

The claims file contains VA medical records dated from April 
2002 to September 2002.  A review of these records indicates 
that the veteran has consistently been diagnosed with PTSD.
 
In a June 2004 statement, the veteran's representative 
asserted that the veteran's emotions had become more 
unpredictable, and that he was displaying explosive and 
aggressive behavior.  The veteran reported that he could not 
stand to be around others and experienced increased 
depression with more frequent verbal conflicts, both of which 
caused occupational and social impairment.  He also reported 
experiencing an increase in self-defeating behavior, had 
virtually terminated all activities, had difficulty sleeping, 
experienced loss of interest, and had memory and 
concentration difficulties.  

In a March 2005 statement, the veteran's representative 
requested that the Board remand the veteran's claim for a new 
VA examination in order to determine the severity of the 
veteran's service-connected PTSD.  In support thereof, the 
representative asserted that the veteran was experiencing 
increasing problems due to his PTSD that were having an 
impact on his ability to carry on gainful employment.  

Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in any 
disability, or the current rating may be incorrect.  Id.  In 
light of the representative's assertions, the Board finds 
that a more recent VA examination is in order to accurately 
assess the impairment that is attributable to the veteran's 
service-connected PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development on this issue is necessary.  As 
such, the Board will return this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran when further action on his part is 
required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request the complete names and addresses 
of any medical providers from whom he has 
received treatment for his PTSD, 
including treatment from any VA facility 
since September 2002.  The veteran should 
be asked to provide authorizations for 
the release of private medical records 
from the above-referenced list.  After 
obtaining the necessary authorizations, 
the RO should associate those records, as 
well as any VA medical records, with the 
claims file.  The veteran should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.  

2.  The RO should afford the veteran a VA 
examination in order to assess the 
current severity of his PTSD.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examination 
report should include a description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment that is attributed to his 
service-connected PTSD, alone.  If 
applicable, the examiner should identify 
the symptomatology and related functional 
impairment that is attributable to any 
diagnosed nonservice-connected 
psychiatric disorder and distinguish such 
symptomatology from that due to the 
veteran's service-connected PTSD.  The 
examiner should provide medical findings 
in terms consistent with the current 
criteria for rating mental disorders 
under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, should assign a GAF score, and 
explain the meaning of the numerical 
score assigned to the veteran's PTSD as 
well as to any other disorders diagnosed.  
All findings should be reported in detail 
accompanied by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a supplemental statement of 
the case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time. 
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


